Citation Nr: 1747461	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Seth Berman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen the Veteran's claim for service connection for a neck disability.  Jurisdiction has since transferred to Waco, Texas.

The Veteran and his wife testified at a Board video conference hearing in January 2015 before the undersigned. A transcript is associated with the claims file.  

In its March 2015 decision, the Board reopened the claim and remanded it for further development, to include obtaining outstanding treatment records and providing the Veteran with a new VA examination if such records were located.  The Board notes that post-service treatment records were added to the claims file in July 2017, after the issuance of the supplemental statement of the case in December 2015, at which point additional records had not been located.  However, the newly obtained records are not pertinent to the issue on appeal.  


FINDINGS OF FACT

The Veteran has a current neck disability that began during his military service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Post-service private and VA treatment records have consistently documented a diagnosis of a cervical strain and cervical spondylosis.  The February 2013 VA examination report noted a diagnosis of cervical spine degenerative disc disease.  Thus, the first element of direct service connection is met.

A May 10, 1962 service treatment record documents the Veteran's reports of waking up with hemiparalysis.  His November 1962 separation exam later noted that he had a pulled nerve.  Additionally, at the January 2015 Board hearing, the Veteran testified that he was diagnosed with a pinched nerve when he woke up with neck pain and hemiparalysis after participating in a ping pong match during service in 1962.  The Veteran's statements are competent and credible, as they are supported by the available documentation in his service treatment records.  Therefore, the second element of service connection is met.  

Post-service treatment records reflect that the Veteran was involved in a motor vehicle accident in December 1986.  He has consistently reported experiencing neck pain since August 1994.  

In February 2013, the Veteran was afforded a VA examination to evaluate his neck disability.  He reported waking up with neck pain and hemiparalysis while on active duty in 1962.  He further stated that he sought treatment on several occasions prior to separation.  The examiner opined that the neck disability was less likely than not caused by an in-service event, reasoning that the in-service event was an acute episode that resolved during active duty.  

At the January 2015 hearing, the Veteran reported waking up with neck pain and partial paralysis after participating in a ping pong tournament during service.  He stated that it remained symptomatic upon separation from service.  The Veteran also explained that the symptoms of the pinched nerve included a tingling sensation, but that his motor vehicle accident resulted solely in pain.  He testified that the tingling sensation continued after the motor vehicle accident.  The Veteran's wife testified that he informed her about his neck disability in 1980, which he told her originally started during service due to a pinched nerve.   

Resolving all doubt in favor of the Veteran, the Board finds that service connection for a neck disability is warranted because the evidence satisfactorily establishes that the claimed disability originated during the Veteran's active service.  In reaching this decision, the Board notes that the Veteran's lay statements, along with those of his wife, have consistently connected his reports of a pinched nerve during service with chronic neck symptomatology following his separation from service, which was ultimately diagnosed as cervical spine degenerative disc disease.  Thus, he and his wife have credibly stated that the onset of his neck disability occurred in service, in the form of a tingling sensation, after participating in a ping pong tournament, and that the symptoms have continued ever since.   

The Board acknowledges the reports of neck pain after the motor vehicle accident in December 1986, but a neck disability was reported prior to that injury.  The Veteran was diagnosed and treated for a pinched or pulled nerve in service, which was documented in the May 10, 1962 service treatment record and was noted upon separation.  Additionally, the Veteran has distinguished between the symptomatology he has experienced since the pinched nerve and that which began after the motor vehicle accident.

Although the examiner opined that the Veteran's neck disability was not incurred during service, this opinion was primarily based on the lack of continuity of symptomatology both in-service and after separation.  The examiner failed to provide an adequate rationale to support his conclusion that the pinched nerve was merely an acute episode, which did not result in symptomatology that continued to affect the Veteran after separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the opinion is not persuasive and does not outweigh the credible lay evidence of record. 

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for a neck disability is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neck disability is granted.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


